Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered May 7, 1987, which resentenced defendant following his conviction of the crime of manslaughter in the first degree.
The only issue properly before us on this appeal is the propriety of defendant’s resentence on his first degree manslaughter conviction. However, defendant concededly has no problem with his resentence for that crime and, instead, is *740complaining about County Court’s failure to resentence him on several other counts to which he pleaded guilty. These issues were raised before County Court and decided against defendant in the context of a CPL 440.20 motion. Defendant never sought to appeal County Court’s adverse ruling and we see no reason to disturb it now.
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.